People v Munoz (2017 NY Slip Op 07278)





People v Munoz


2017 NY Slip Op 07278


Decided on October 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2015-11496
 (Ind. No. 8677/14)

[*1]The People of the State of New York, respondent, 
vRafael Munoz, appellant.


Paul Skip Laisure, New York, NY (Tammy E. Linn of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Jill Oziemblewski of counsel; Walker Halstad on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Williams, J.), imposed October 27, 2015, on the ground that the sentence is excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal (see People v Sanders, 25 NY3d 337; People v Ramos, 7 NY3d 737), which included both an oral and a written waiver (see People v Bryant, 28 NY3d 1094; cf. People v Policastro, 142 AD3d 679), precludes appellate review of his contention that the sentence is excessive (see People v Seaberg, 74 NY2d 1, 9).
ENG, P.J., DILLON, MILLER, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court